Title: From Alexander Hamilton to Vicomte de Noailles, [November–December 1781]
From: Hamilton, Alexander
To: Noailles, Vicomte de


[November-December, 1781]
Sir,
You have read with astonishment in several American papers, that a man who in various actions of this war has owed his success to his valour, who in the field has been rather the first soldier than the General of his army, has, during the siege of York-Town, entirely lost his reputation of bravery and ability. You inquire of me as of a person too well acquainted with Lord Cornwallis to add a sanction to the injurious pieces written against a defenceless enemy. Your knowledge of our nation induces you to think, that after a victory, in the tranquil moment of reflection, we can judge with calmness, and even protect the person whom the preceeding hour we had attacked with eagerness; though for myself I disclaim the loss of animosity, certain that a constant and eternal hatred is the only method to humble our enemy—like Rome who inflexible in her enmity, even after the destruction of Carthage, could not forgive her former glory. To merit your confidence, I will endeavour to discard every sentiment of passion and prejudice. I must first take a retrospect of his Lordship’s conduct. After the arrival of a French fleet in the Chesapeake, had he marched to attack the detachment commanded by Marquis de la Fayette, the same prudence which conducted the American army during eight months in Virginia, had prevented an engagement. The march of the British army had been useless; time had been better employed to erect field-works. After the junction with the French troops from the West Indies, the number of the two armies, and their excellent disposition, amounted to a certainty of success. Some experienced persons condemned the desertion of the two redoubts of Pigeon Quarter, which made it easy for the combined forces to establish their lines: But that seemingly timid manœuvre was to flatter the enterprising genius of the assailants, and the probability of success was founded on the example of Savannah and St. Lucia. The establishment of the parallels being finished, it were absurd to suppose it possible for the enemy to make frequent sorties from a place without cover’d way, against lines flank’d with palissaded redoubts. The attempt which the British made was a proof, that such a manœuvre exposed them to be followed to their works. A more heavy fire from the enemy when the trenches were opened had undoubtedly retarded the work, and rendered it more difficult, but could not have prevented our succeeding at last. Without speaking of a cave, and those other reports so injurious to Lord Cornwallis, which have been circulated only to flatter those weak minds who take pleasure in lessening the real merit of an enemy, I chuse rather to find the cause of our victory in the superior number of good and regular troops, in the uninterrupted harmony of the two nations, and their equal desire to be celebrated in the annals of history, for an ardent love of great and heroic actions. For the private conduct of Lord Cornwallis, I consult only his army; for, who can better judge of the bravery of a General, than the soldiers under his immediate command? Who ought rather to be believed in a matter of such importance to every military man, than those who, tho’ suffering, render homage to truth, and accuse not their chief of the misfortunes in which they are plunged? We have seen a General in America unjustly accus’d; but where shall we find an instance in history that a General has been praised after a defeat, without deserving it. I have seen that army so haughty in its success; not an emotion of the soldiers escap’d me; and I observed every sign of mortification with pleasure. I insinuated myself into their confidence, but could not hear a word to the prejudice of Lord Cornwallis. The soldiers were the echo of their officers—and every marquee lamented the fate of their General in England, more than their own captivity in America. The execution of Byng, and what is still more painful to a sensible heart, the disgrace of Burgoyne, fill them with apprehensions for their chief. Our impetuous nation, say they, will revenge upon his Lordship the fate of his army. Cruel in its vengeance, England will not believe that every project of conquest in America is vain; that a hundred thousand men could not extend their arms from Quebec to St. Augustine; and that every army which penetrates the country is infallibly lost, whenever a superior fleet will permit the united powers of France and America to assemble their various resources. How proud soever a Frenchman may be to serve in a cause in which the universe is interested, he cannot help feeling that his stay in America is unnesessary to the success of it; that the efforts of France are only to keep a useful population in America, and preserve a good discipline in part of her army. I hope two examples will not persuade England that those are the true reasons which have contributed to his Lordship’s defeat.
The attention of an author is not to tire his reader; the indulgence of friendship allows long letters, and I have made it my duty to answer your request. I am satisfied if you can find yourself sufficiently acquainted with the particulars of our glorious campaign. My warmest wish is, that England may direct her armies on the same principles that she has done since the beginning of this contest, and still with the same discipline. It seems that injustice and cruelty enslave the genius of her ministry. May next year furnish the allied nations another opportunity to convince the world, that no people upon the earth are more worthy competetors in war, or will be more faithful friends during a peace.
I have the honor to be, &c.
